Applications for stay of judgment of the United States District Court for the Eastern District of North Carolina, case No. 4:96-CV-104-BO(3), entered March 8, 2000, presented to The Chief Justice, and by him referred to the Court, granted pending the timely docketing of the appeals in this Court. Should the jurisdictional statements be timely filed, this order shall remain in effect pending this Court’s action on the appeals. If the appeals are dismissed or the judgment affirmed, this order shall terminate automatically. In the event jurisdiction is noted or postponed, this order will remain in effect pending the sending down of the judgment of this Court.